Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 1 of
                                       85


         REPORT REGARDING PROPOSED MODIFIED WEBSITES AND PRACTICES

   I.       Executive Summary

   This section provides a summary of the relevant changes made under the direction of the Receiver
   to OnPoint Global's ("OnPoint") consumer-facing websites and other actions taken to protect
   consumers.

   OnPoint has re-evaluated the language and presentation of its "freemium" sites, which provide the
   user with a free guide on a relevant topic. After the free guide is emailed to the user, the site
   requests that the user answer survey questions to receive offers from OnPoint's marketing partners.
   The revisions to the freemium sites (1) make clear that the user is not required to answer survey
   questions or receive advertisements in order to receive the free guide; and (2) move the placement
   of this information so that it is proximately displayed, easy to understand, and unavoidable.
   OnPoint has also made extensive changes to improve the readability of certain sites for users who
   read below a high school graduate reading level.

   OnPoint has also reexamined the language and presentation of its e-Commerce sites, which
   provide concierge assistance to a user for a fee. In general, OnPoint has revised its e-Commerce
   sites to meet the following goals: (1) clearly identify for the user the steps involved in each process;
   (2) identify any fees charged by OnPoint at the beginning of the process, and explain when those
   fees are in addition to other fees charged by separate entities; (3) make clear that OnPoint is not
   part of or affiliated with any government entity; and (4) explain to the user that if the user does not
   wish to pay OnPoint's third-party fee, the user may complete the service on the official government
   website.

   OnPoint also revised its Telephone Consumer Protection Act ("TCPA") disclosure language to (1)
   provide clear disclosures to users regarding the consent they are giving to be contacted and by
   whom the user may be contacted; (2) obtain the express written consent of the user required by the
   TCPA; (3) provide the user a clear option to skip, so that the user is not required to provide
   telephone information or consent to phone marketing; and (4) comply with the FTC Do Not Call
   Registry.

   Finally, this report highlights the good privacy practices already in place at OnPoint. OnPoint has
   implemented several good privacy practices to help safeguard the privacy of consumer information
   in its care, some of which are critical to OnPoint's ongoing ability to comply with privacy
   regulations and continue to safeguard consumers' personal information. OnPoint also has plans
   for continued growth of its privacy maturity, practices, and procedures, and enhancement of its
   privacy protection culture.

   II.      Consumer-Facing Websites

   OnPoint's business involves two separate consumer-facing websites: (1) "freemium" sites, which
   provide the user with a free guide on a relevant topic and ask the user to provide his or her
   information to receive custom offers from OnPoint's marketing partners, and (2) e-Commerce
   sites, which offer concierge service assistance to consumers for a fee. Significant changes have


                                                      1
   52363639;1
                                              EXHIBIT J
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 2 of
                                       85


   been made to both types of consumer-facing websites. These changes not only sought to remedy
   any inaccurate or deceptive information provided on the websites and make changes to ensure
   legal compliance, but also addressed readability and clarity to make clear the value that is provided
   to users on each of the sites and a clear and upfront statement of the fee charged, if any.

   Our primary objective to date has been to understand the data flow and functionality of OnPoint's
   freemium sites and e-Commerce sites so that OnPoint can clearly disclose relevant information to
   the user that allows the user to understand (1) what information the user must provide in order to
   receive OnPoint's free guides, and (2) that the survey questions are optional and are for the purpose
   of sending the user offers from OnPoint or its marketing partners.

            A. "Freemium" Sites

   OnPoint's freemium sites provide the user with a free guide on a relevant topic (e.g., my-section-
   8-housing.org provides the user with a guide to navigate applying for Section 8 housing benefits).
   After the guide is emailed to the user, the site asks the user to take a survey to receive offers from
   OnPoint's marketing partners based on the user's answers. The user's answers to survey questions
   determine which offers the user will receive, based on responses that match certain criteria. For
   example, a user who answers "yes" to both "Are you a homeowner?" and "Do you have an active
   checking account?" may receive or be directed to an offer for a home security system. The offers
   that a user receives are determined by their responses to specific survey questions, and the
   questions asked and offers available are the same across all freemium sites. If the user's responses
   to one or more survey questions indicate the user meets the criteria to receive a particular offer
   from a specific OnPoint marketing partner, the user's contact information is pushed to the
   marketing partner in real time so the marketing partner can provide its offer to the user, or the user
   is prompted to visit the marketing partner's website to learn more about the offer (depending on
   the information provided by the user and whether the user expressly consents to receiving
   marketing information via a telephone and/or text message).

   OnPoint partners with 75 total marketing partners, and has mapped which marketing partners will
   receive which pieces, if any, of a user's information depending on the user's responses to survey
   questions. In this way, OnPoint is able to track which marketing partners receive a particular user's
   information, and will be able to notify those marketing partners of a user's request regarding his or
   her personal information. Currently, if it receives such a request, OnPoint can notify its marketing
   partners on an ad hoc basis until formal procedures are put in place.

                  (1) Summary of Changes Made

   At a high level, OnPoint has made changes to its freemium website template to explain to the user
   who OnPoint is (not the government – a private company), what OnPoint provides for them (e.g.,
   informational guides for Section 8 housing), how much the guide costs ($0), and why it can cost
   $0 (because OnPoint partners with businesses who have services that are relevant to Section 8, so
   they might be interesting to the user. The user is not required to provide any information or consent
   to marketing, but providing a user's information to the partner with the user's consent is how
   OnPoint keeps the free guide free).



                                                     2
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 3 of
                                       85


   On the landing page of my-section-8-housing.org, the information displayed immediately to the
   user has been changed to accomplish the following goals: (1) make clear that in order to receive
   the free guide, there is no requirement that the user (a) provide personal information beyond an
   email address, (b) answer survey questions, or (c) receive advertisements; and (2) move the
   placement of that information so that it is the first thing that the user sees, prominently displayed,
   unavoidable, and easy to understand in terms of its readability. The placement of the information
   is formatted as a drop-down menu to make it easy for a user to identify the topic of information
   provided and determine whether they want to learn more about the topic.

   One issue that OnPoint has addressed is changing the appearance and language to create a dividing
   line between a user providing the information needed to receive the free guide (first and last name,
   email, and zip code, which are needed because Section 8 housing guides are locale-specific), as
   opposed to providing additional information and answering optional survey questions (which is
   not required to receive the Section 8 housing guide). OnPoint's revisions make clear that providing
   additional information (such as a telephone number) and continuing to the survey is not required
   in order to receive the free guide. The request for information needed to provide the free guide is
   now separated from the survey questions, the titles of the survey questions have been changed to
   clearly identify them as survey questions. Further, on the page containing the first survey question,
   there is clear language notifying the user that the free guide has already been sent before the user
   proceeds to answer the optional survey questions. An overview of key changes is provided below.

   OnPoint has also made significant changes to the "Requirements," "FAQs," and "About Us" pages
   of my-section-8-housing.org. These changes not only provide clarity on the issues discussed
   throughout this report, but also improve readability for users at or below a 12th grade reading level.
   The new "Requirements," "FAQs," and "About Us" pages of the site are attached as Exhibit 1.

                  (2) Examples of Changes Made

   OnPoint has made numerous changes to its freemium sites to make the following key points clear
   to the user:

       1. OnPoint is not the government. It is a private entity.




                                                     3
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 4 of
                                       85




       2. OnPoint will provide a free guide to a user on a relevant topic, but users are not required
          to answer survey questions, provide additional information (such as a telephone number)
          to marketing partners, or receive marketing materials in order to receive one of OnPoint's
          free guides.




                                                   4
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 5 of
                                       85




       3. The information needed to receive the free guide is separate from the survey questions.




                                                  5
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 6 of
                                       85


       4. OnPoint makes money when a user answers survey questions and agrees to be contacted
          by or redirected to an offer from one of OnPoint's marketing partners.




   In addition, certain language in the survey questions was changed to make it more clear, or
   removed altogether for privacy purposes.

                  (3) Changes Made to Financial Services Assistance Information Freemium
                      Sites

   OnPoint carefully considered the FTC's guidance and evaluated all the text that was provided on
   the financial services assistance information site itself, as compared to the information provided
   in the free financial services assistance information guide. In particular, OnPoint focused on

                                                   6
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 7 of
                                       85


   generally describing the benefit of the information that its financial services assistance information
   free guide contains in an effort to ensure the description is accurate and not deceptive.

                  (4) Readability Changes

   In addition to the numerous changes made to show the user that he or she has a choice whether to
   answer survey questions, allow direct marketing from OnPoint and its marketing partners, and
   allow OnPoint's marketing partners to call, text message, or email them, OnPoint has endeavored
   to make my-section-8-housing.org as easy as possible for the user to understand. Specifically,
   OnPoint has made extensive changes to improve readability of the site for users who read at or
   below a 12th grade reading level. Examples of changes made are provided at Exhibit 2.

            B. E-Commerce Sites

   OnPoint's e-Commerce sites offer concierge service assistance to consumers for a fee. There are
   four types of services that OnPoint offers on its e-Commerce websites, each described in detail
   below. The revisions made to the e-Commerce sites are designed to provide the user with a
   prominent, clear, complete, and accurate description of who OnPoint is, the services provided, and
   the fee charged for such services.

                  (1) Passport Services [usa-po.com]

   OnPoint's USA Passports Online concierge service provides assistance with expediting passport
   applications and renewals for a fee. The fee that OnPoint charges a user for the service depends
   on the processing time that the user selects. The passport concierge services are comprised of four
   steps. First, the user visits the website and fills out the forms needed for the passport service for
   which they are requesting assistance and selects their desired product level. There are options for
   USA Passports Online to process the passport information on an expedited basis, with the duration
   ranging from 1-10 business days. Once the user fills out the forms, the website provides
   instructions for the user to complete the request process. Second, the user prints the completed
   forms and mails or otherwise delivers the forms, other required documents, and the government
   fee of $170 to the appropriate USA Passports Online office. The user pays for this shipping or
   delivery and chooses the speed. Third, USA Passports Online hand delivers the materials to the
   nearest passport office and obtains the user's requested passport. The time it will take from the
   point USA Passports Online receives the user's documents and government fee and the time it
   mails back or otherwise delivers the requested passport to the user will depend on which level of
   service the user has selected, and ranges from 1-10 business days. Fourth, USA Passports Online
   mails or otherwise delivers the user's requested passport and any related documents to the user
   according to the service level the user requested. The shipping speed used to send the passport
   and related materials back to the user is selected and paid for by the user.

   OnPoint's passport concierge assistance service is one of the most popular services that it offers to
   users and provides users a valuable benefit (i.e., assistance in obtaining a passport on an expedited
   basis). Rather than changing the service provided (which is not in itself problematic), OnPoint
   revamped the language on the USA Passports Online website to more accurately and completely
   describe the service provided in clear and understandable language for the user, including: (1) the


                                                     7
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 8 of
                                       85


   steps involved in the process and how to determine how much time each step will take; (2) the
   difference in the service provided based on the different fees charged and allocation of such fees,
   including (a) the fee that the user pays to USA Passports Online, (b) the $170 fee paid directly to
   the U.S. Department of State, and (c) the fees the user pays to mail or otherwise deliver his or her
   documents and the government fee to USA Passports Online and for USA Passports Online to mail
   or otherwise deliver to the user the requested passport and related materials; and (3) the time that
   it will take from the time the user transmits the required documents and government fee to USA
   Passports Online and to the user's receipt of the requested passport and related documents depends
   on the speed the user chooses for shipping and the level of service the user selects. The USA
   Passports Online website also makes clear, through a prominent and understandable disclosure,
   that if the user does not wish to pay the fee to USA Passports Online, the user is not required to do
   so, and the site provides the user with a link to the government passport agency. The new language
   prepared for USA Passports Online is attached to this report as Exhibit 3.

                  (2) Address Change Services [postaladdresschangeservices.org]

   OnPoint's address change concierge service provided at https://postaladdresschangeservices.org
   ("Address Change Services") assists users with changing their address, for a fee. Address Change
   Services also provide a guide to help the user identify all the other actions necessary to complete
   the moving process, form letters for the user to send to others (e.g., bills, subscriptions, and others)
   to ensure that the user's address is changed directly in relevant business records, return address
   labels with the user's new address, and a $25 dining gift card for the user that is redeemable at
   several nationwide restaurant chains. The user pays Address Change Services a fee of $44.50,
   which includes the items discussed above and the USPS identity verification fee of $1.05.

   OnPoint made numerous changes to the language of its Address Change Services website and the
   format in which information is presented to and requested from the user. OnPoint's changes were
   designed to meet the following goals: (1) the information provided to the user is prominent to the
   user and written in plain English; (2) make clear to the user that the Address Change Services are
   not affiliated with USPS, and that the user can visit the USPS website to complete the address
   change without paying a fee to OnPoint; and (3) accurately and completely describe to the user at
   the outset the benefits of the Address Change Services and the fee OnPoint charges to provide
   them. The new language proposed for OnPoint's Address Change Services site is attached to this
   report as Exhibit 4.

                  (3) Driver's License Renewal Assistance Services [driverslicenserenewal.org]

    OnPoint provides users assistance with driver's license renewal at driverslicenserenewal.org
   ("Driver's License Renewal Assistance Site"). The Driver's License Renewal Assistance Site
   assists users with renewing their state driver's license by identifying the correct form the user needs
   to submit, pre-filling the form based on the information provided by the user, and providing
   instructions on how to complete the driver's license renewal either by mailing in the form and
   required government fee or by dropping off the form and fee directly at the DMV.

   The Driver's License Renewal Assistance Site is also extremely popular with users because it helps
   users avoid the confusion of determining which DMV forms the user needs to complete, ensures


                                                      8
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 9 of
                                       85


   the form(s) are completed correctly, and saves the user the time and frustration of repeatedly
   waiting in line at the DMV. For example, the California DMV's website has over 30 driver's
   license and ID card forms to choose from, reports only 172 DMV field offices to serve over 39
   million California residents, and reports that in 2019, average wait times for non-appointment
   DMV customers ranged from 53 minutes to 97 minutes.

   OnPoint's Driver's License Renewal Assistance site is popular with users and provides a valuable
   service to its users as described above. Thus, OnPoint's revisions to its Driver's License Renewal
   Assistance Site focused on providing a complete, accurate, prominent, and easily understandable
   description of the services it provides, the fees to be charged, and the allocation of such fees (i.e.,
   a clear disclosure of OnPoint's fee as opposed to fees to be paid to the DMV). Specifically, the
   revisions made by OnPoint to the Driver's License Renewal Assistance Site focused primarily on
   three clarifications: (1) making clear at the outset the fee that will be charged by OnPoint for the
   services; (2) disclosing the required fee at the beginning of the process prior to the time the user
   provides information; and (3) clarifying for the user that OnPoint is neither the DMV nor affiliated
   with the DMV, but instead a private company that provides assistance to the user so the user can
   submit the correct forms, information, and fees to the DMV. The new language proposed for
   OnPoint's Driver's License Renewal Assistance Site is attached to this report as Exhibit 5.

                  (4) Vehicle Registration Services [e.g., texascarregistration.org]

   OnPoint's Vehicle Registration Services sites assist users with renewing their vehicle registration
   online. OnPoint collects the required information from the user and submits the user's registration
   to the DMV on the user's behalf. The Vehicle Registration Services site saves users the time of
   finding the correct form and filling it out correctly and typically offers added benefits such as
   roadside assistance, which benefits will be offered again as soon as funding is approved.

   OnPoint's changes to the Vehicle Registration Services site focused on clarifying the following
   through accurate, complete, and prominent disclosures: (1) OnPoint is not the DMV or associated
   with the DMV, but instead is a third party that submits the user's vehicle registration request to the
   DMV on the user's behalf; (2) the fee charged by OnPoint is separate from the DMV's registration
   renewal fee and clear disclosure of the allocation of such fees; and (3) immediately notifying the
   user on the landing page what OnPoint's fee is, and that if the user does not wish to pay OnPoint's
   third-party fee, the user can visit the official DMV website. The purpose of this language is to
   ensure the user is provided a clear, non-deceptive disclosure of who OnPoint is, the services
   OnPoint provides, and the fee charged for such services. The new language proposed for OnPoint's
   Vehicle Registration Services site is attached to this report as Exhibit 6.

   III.     Telephone Consumer Protection Act and Do Not Call Registry

   This section details the revisions made by OnPoint to ensure compliance with the Telephone
   Consumer Protection Act ("TCPA") and the Do Not Call ("DNC") Registry. The purpose of the
   revisions is to ensure that (1) the user provides express written consent to receive marketing
   telephone calls and/or text in compliance with the TCPA; (2) the user understands to whom it is
   providing consent to be contacted (i.e., the specific identity of OnPoint's marketing partners); (3)
   the consent provided by the user is clear and understandable; (4) the user understands, through a


                                                     9
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 10 of
                                       85


   prominent and clear disclosure, that the user is not required to provide a telephone number or
   consent to be contacted to receive the free guide or proceed to the survey; (5) the user is provided
   a prominent and easily identifiable "SKIP" button if the user does not wish to provide a telephone
   number or consent to being contacted; and (6) that OnPoint complies with the FTC's Do Not Call
   Registry and to ensure numbers listed on the DNC registry are not being contacted.

            A. Telephone Consumer Protection Act

   The revisions to the TCPA consent section ("TCPA Section") of the websites are intended to
   ensure that OnPoint receives proper express written consent from the user to be contacted by
   OnPoint or its specifically identified marketing partners as required under the TCPA, and that the
   user understands what that consent means. Specifically, OnPoint has modified the TCPA Section
   to give a clear disclosure to the users that, by giving consent, they are agreeing to receive marketing
   calls and/or text messages from OnPoint and its Marketing Partners. OnPoint has also furnished
   a link to a list of its Marketing Partners so that the user can easily identify and see the businesses
   from whom they are consenting to receive calls or texts:

            By providing the telephone number(s) listed above and clicking the "AGREE AND
            CONTINUE" button below, I state that I am the user of the telephone number(s),
            and I agree to receive marketing calls and/or text messages from my-section-8-
            housing.org, our Marketing Partner Medigap Life, and our other Marketing
            Partners, a list of which can be found by clicking [here]."

   Another point of emphasis in the revision of the TCPA Section is making clear to the user that
   consent to receive marketing calls or texts is not required in order for the user to receive the free
   guide offered by the site. This information is provided in bold print, with the word "NOT" in
   capital letters immediately above the user's choices: I understand I am NOT required to provide
   my telephone number in order to receive the free guide. The "SKIP" button, which was
   previously found in smaller, non-bolded, and non-descript font at the bottom of the page, was
   added directly below the "AGREE AND CONTINUE" button. Further, the "SKIP AND
   CONTINUE" button is the same size, with its text in the same size and font, as the "AGREE AND
   CONTINUE" button. These changes are intended to ensure that the user can easily understand
   that they have a choice not to provide a telephone number, that consent to receive marketing calls
   or texts is not required in order to receive the free guide, and to provide the user with a clear and
   readily identifiable "SKIP" button if the user does not wish to provide a telephone number or
   consent to be contacted.

            B. Do Not Call Registry

   While OnPoint obtains express written consent from the user to receive marketing calls and texts,
   in order to ensure complete compliance with the national Do Not Call ("DNC") registry operated
   by the FTC, as well as the various state DNC lists, OnPoint has retained a third-party vendor to
   scrub telephone numbers received by OnPoint from users against the national and state DNC
   registries. Immediately upon OnPoint's receipt of a telephone number from a user, the number
   will be scrubbed against the DNC registries to ensure that the user has not registered the number
   on a DNC list. If the user's telephone number is on a DNC registry, OnPoint will not use that


                                                     10
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 11 of
                                       85


   telephone number for any purpose. This additional DNC compliance is designed to ensure that
   users do not receive marketing calls or texts unless the user provides express written consent and
   has not registered with a DNC registry. This will ensure that only users who consent and wish to
   receive marketing texts and calls will receive such communications.

               C. Monitoring Customer Issues with Sites

   The Receiver has also created an email to monitor any issues that consumers may have with the
   websites. On the "Contact Us" page of the sites, any consumer inquiries are being automatically
   forwarded to the Receiver, and so the Receiver receives a copy of any consumer complaint from
   any OnPoint site. With this mechanism, the Receiver will be able to track any consumer
   complaints from inception through resolution.

   IV.         Privacy Practices

   In evaluating OnPoint's freemium and e-Commerce sites, we learned that OnPoint under the
   direction of the Receiver strives to implement a culture of protecting privacy and implementing
   good practices to protect the personal information entrusted to it. Notably, many of OnPoint's
   good privacy practices pre-dated the Court's Order Granting Motion for Temporary Injunction
   (Dkt. No. 126). This section highlights generally the measures that OnPoint is taking to protect
   the personal information in its care, including key practices that support its ability to honor
   consumer requests.

               A. Current Privacy Practices

   OnPoint's current good privacy practices help it safeguard the privacy of users' personal
   information and support continuing good practices on a forward-looking basis. Notable good
   privacy practices followed by OnPoint include, but are not limited to:

         (1)      OnPoint uses conditional logic, which means that what happens to a certain piece of a
                  user's personal information depends on whether a specific condition is met. This means
                  that a user's information is only shared if the user's responses to survey questions
                  indicate the user has not only consented to being contacted by a marketing partner, but
                  also that the marketing partner's offer is relevant to the user. This makes sure that if a
                  user's information is collected by an e-Commerce site, it is never shared with marketing
                  partners. We can be confident this is true because a user providing information through
                  an e-Commerce site is never asked to consent to marketing, and OnPoint's systems will
                  not send a user's information to a marketing partner unless the system sees that the user
                  clicked yes to consent to marketing. To illustrate, OnPoint's systems will only send a
                  user's information to a marketing partner if the user meets requirements A, B, C, and
                  D. Requirement A is that the user consents to marketing, and that box is checked only
                  when a user is asked to consent to marketing and clicks "yes" to consent to marketing.
                  But for the e-Commerce sites, the user is never asked to consent to marketing. Because
                  the user is never asked to consent to marketing, the user can never click "yes" to
                  consent. Accordingly, the system's rules will never allow a user's information to be
                  provided to a marketing partner if the information is collected on an e-Commerce site.


                                                       11
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 12 of
                                       85


       (2)      OnPoint uses a third-party program to monitor the information that it provides to
                marketing partners. The goal is to monitor the information for potential misuse.
       (3)      OnPoint maintains a record of all marketing partners that receive any user's
                information. This allows OnPoint to identify every recipient of a user's information so
                that it can provide notice to the recipient if the user makes a request – for example, a
                request for erasure.
       (4)      OnPoint is aware of the California Consumer Privacy Act of 2018 ("CCPA") and made
                significant efforts to comply leading up to the CCPA's January 1, 2020 effective date.
                Because it had not finished implementing its CCPA compliance measures before it
                became the subject of the current action, OnPoint has temporarily ceased marketing to
                California consumers until it can confirm that it is acting consistently with the
                requirements of the CCPA.
       (5)      OnPoint uses the Center for Internet Security Top 20 Critical Controls ("CIS Controls")
                as its guiding privacy framework. This framework is commonly regarded as a good
                metric by which to measure an organization's data security practices. Indeed, during
                her time as California Attorney General, Kamala Harris published a report stating that
                the CIS Controls constitute "a consensus list of the best defensive controls to detect,
                prevent, respond to, and mitigate damage from cyber attacks". See Harris, Kamala,
                California Data Breach Report (Feb. 2016), at 41.
       (6)      OnPoint maintains corporate policies on the measures it takes to safeguard consumer
                data privacy and data security.
       (7)      OnPoint implements technical measures to protect the personal information entrusted
                to it, including, but not limited to, access restrictions, encryption, firewalls,
                tokenization, multi-factor authentication, and role-based access.
       (8)      OnPoint requires its employees to complete data privacy training at onboarding and at
                least annually thereafter.
       (9)      OnPoint performs diligence on any of its vendors to evaluate the privacy and security
                practices of all vendors who may have access to consumers' personal information
                entrusted to OnPoint. The Receiver has maintained and supplemented such diligence.
       (10)     OnPoint maintains a data classification policy showing the rules that apply to different
                types of information. For example, certain types of information are more sensitive than
                others, so OnPoint's policy requires that more sensitive information receives additional
                protection.
       (11)     In the regular course of OnPoint's business, OnPoint's marketing partners do not have
                the ability to access OnPoint's systems. A specific user's personal information, if the
                logic allows (under the conditional logic discussed above), is shared real time with the
                marketing partner. The marketing partner does not access the information using a
                portal; instead they simply receive the information from OnPoint when OnPoint shares
                it. Thus, even if an employee of a marketing partner had their credentials compromised,
                that would not pose a risk to OnPoint's systems or the safety of the personal information
                entrusted to OnPoint.
       (12)     Akerman has, on the request of the Receiver, begun the process of developing standard
                language for the marketing partner agreements to ensure such data security measures
                are fully incorporated.
       (13)     OnPoint maintains and is able to create records based on a number of factors, including,
                but not limited to, the date the data was collected. Therefore, OnPoint can be confident


                                                     12
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 13 of
                                       85


                that it is not using data collected previously or transmitting that data to any marketing
                partner for any reason.
       (14)     OnPoint maintains formal incident response plans to respond to an actual or potential
                unauthorized access to, use of, dissemination of, or any potential compromise of
                personal information.
       (15)     An email address has been created for consumers to ask questions regarding OnPoint's
                privacy practices, and that email address has been posted to OnPoint's websites in its
                Privacy Notice.

             B. Key Privacy Capabilities

   Certain of OnPoint's current privacy capabilities are important to note not only because they are
   generally accepted as good privacy practices, but also because they provide a level of comfort that
   OnPoint currently does and will continue to have the capability to honor data subject requests to
   exercise their rights regarding their personal data and to not put the safety or security of users'
   personal information at unnecessary risk, whether intentional or accidental. Essentially, the
   following privacy capabilities will support OnPoint's privacy culture and its ongoing commitment
   to data privacy and security.

       (1)      OnPoint currently handles unsubscribe and opt-out requests with a third-party tool, so
                when a user makes a request, the user can rest assured that there is a process in place for
                the request to be honored.
       (2)      OnPoint has the ability to identify what information is collected and stored about a user
                and to whom the information was provided. These capabilities are key to being able to
                respond to requests from data subjects for OnPoint to take certain actions with the user's
                information, including a request that OnPoint erase the user's information or that
                OnPoint no longer monetize the user's information. In addition, OnPoint's capabilities
                allow it to identify and notify any recipients that the user has made a request. These
                capabilities will support OnPoint's compliance with data subject requests under the
                CCPA.
       (3)      OnPoint has already implemented a web form for California consumers to submit
                requests to exercise their rights under the CCPA.
       (4)      OnPoint also already has a web form for California consumers to opt out of sale of their
                personal information, even though it currently is not monetizing the personal
                information of California consumers. This web form functions in a way that when a
                user submits a request, the opt-out is processed immediately.

             C. Future Privacy Plans

   Even with the many important good practices that OnPoint has already implemented for data
   privacy and security, under the direction of the Receiver, it has plans for continued growth of its
   privacy maturity and practices and enhancement of its privacy protection culture. These future
   plans include, but are not limited to:




                                                      13
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 14 of
                                       85


        (1)      Developing a formal process to respond to consumer requests – Even though OnPoint
                 has the capability to comply with data subject requests currently, it intends to utilize
                 resources in the future to develop formal policies, procedures, and processes.
        (2)      Developing uniform contract terms with its marketing partners separately addressing
                 what a marketing partner must do when OnPoint notifies the marketing partner of a
                 user's request relating to the user's information. While OnPoint is able to notify all
                 relevant marketing partners if a user makes a request, it intends to ask its marketing
                 partners to honor a user's lawful, verified request. This will provide additional
                 protections for consumers above and beyond the laws that already apply to OnPoint
                 and its marketing partners.
        (3)      Developing uniform contract terms with its marketing partners containing clear
                 restrictions on the marketing partner's use and sale of users' information.
        (4)      Developing uniform contract terms with its marketing partners requiring its marketing
                 partners to implement procedures and practices to safeguard users' personal
                 information.
        (5)      Implementing new archiving and data retention and deletion solutions to address the
                 changing privacy landscape and make sure that it does not collect or retain more user
                 information than it needs.
        (6)      Finalizing formal policies and procedures that reflect its current good practices, and
                 continue regular testing and revision of those procedures to ensure that new information
                 and technology are taken into account.

   V.         Conclusion

   Under the direction of the Receiver, OnPoint has made significant revisions to the language in its
   freemium and e-Commerce consumer facing websites to address the FTC's stated concerns, to
   ensure the websites contain clear, complete, and prominent disclosures, and to ensure the services
   offered and fees charged are described in a complete, accurate, and understandable manner. It has
   also made changes to its websites to improve readability for consumers with lower reading levels
   – evidence of its commitment to provide clear, accurate, and understandable information to
   consumers. Under the direction of the Receiver, OnPoint has revisited and revised its disclosures
   and practices to address the requirements of the TCPA and the DNC registry, and already has
   several measures in place to comply with the CCPA. Importantly, OnPoint's current good privacy
   practices and future plans to enhance its privacy practices demonstrate a commitment by the
   Receiver and OnPoint to operate lawfully.




                                                     14
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 15 of
                                       85




    /s/ Ryan Williams                     Date: 3/13/2020
    Ryan Williams
    Akerman LLP
    71 South Wacker Drive, 46th Floor
    Chicago, IL 60606


    /s/ Eric Gribbin                      Date: 3/13/2020
    Eric Gribbin
    Akerman LLP
    71 South Wacker Drive, 46th Floor
    Chicago, IL 60606


    /s/ Christy S. Hawkins                Date: 3/13/2020
    Christy S. Hawkins
    Akerman LLP
    2001 Ross Ave., Ste. 3600
    Dallas, TX 75201




                                        15
   52363639;1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 16 of
                                       85




                  Exhibit 1
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 17 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 18 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 19 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 20 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 21 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 22 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 23 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 24 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 25 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 26 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 27 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 28 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 29 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 30 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 31 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 32 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 33 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 34 of
                                       85




                  Exhibit 2
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 35 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 36 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 37 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 38 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 39 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 40 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 41 of
                                       85




                  Exhibit 3
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 42 of
                                       85


   https://usa-po.com/
   03-10-2020
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 43 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 44 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 45 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 46 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 47 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 48 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 49 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 50 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 51 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 52 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 53 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 54 of
                                       85




                  Exhibit 4
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 55 of
                                       85


   postaladdresschangeservices.org
   03-10-2020
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 56 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 57 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 58 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 59 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 60 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 61 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 62 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 63 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 64 of
                                       85




                  Exhibit 5
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 65 of
                                       85


   https://driverslicenserenewal.org/
   03-12-2020
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 66 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 67 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 68 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 69 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 70 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 71 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 72 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 73 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 74 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 75 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 76 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 77 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 78 of
                                       85




                  Exhibit 6
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 79 of
                                       85


   https://texascarregistration.org/
   03-09-2020
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 80 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 81 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 82 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 83 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 84 of
                                       85
Case 1:19-cv-25046-RNS Document 169-10 Entered on FLSD Docket 03/13/2020 Page 85 of
                                       85
